Citation Nr: 1608807	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including as secondary to a service-connected disability.  


ATTORNEY FOR THE BOARD

S. Coyle, Counsel











INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2012 and June 2015, the Board remanded the case for further development.
   
In November 2015 and January 2016, the Veteran communicated an intent to seek VA compensation for sleep apnea.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board's June 2015 remand directed that the Veteran receive a VA mental disorders examination.  It described eight specific items of evidence, including lay evidence linking the Veteran's current psychiatric disability to his service, and directed that the examiner note and discuss the significance of this evidence in his or her report.  

The requested examination took place in November 2015.  The examiner's conclusions did not address the evidence identified by the Board.  In fact, the examiner provided the requested opinions without express consideration of the evidence and then noted that in light of his opinions, consideration of the evidence was "a moot point."  The examiner also failed to discuss the competent lay evidence of an onset of psychiatric symptoms in service.  Thus, the report is inadequate for purposes of deciding the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  A new VA examination must be scheduled.  
In November 2015, a statement was received from a private physician, Dr. B., diagnosing the Veteran with anxiety as a result of his service-connected duodenitis.  Dr. B. provided no rationale for his conclusion; thus, as the record currently stands, the letter is not adequate for purposes of deciding the claim.  However, as support for his conclusion may be found in his treatment records, the Veteran should be asked to provide written authorization to obtain Dr. B.'s records, as they are likely relevant to his claim.  38 C.F.R. § 3.159(c)(1).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since October 2015. 

2.  Contact the Veteran and request that he provide written authorization to obtain records from all non-VA doctors who have treated him for a psychiatric disability, including Dr. B., who sent in a letter in support of the Veteran's claim in November 2015.    

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's psychiatric disorder.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA mental disorders examination by an appropriate medical professional who has not previously evaluated the Veteran.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a psychiatric disorder that is related to his service.  The examiner is to accept as fact the Veteran's reports of experiencing symptoms of depression both during and after his service, despite the lack of documentation of such in the service treatment records.   The examiner's attention is also drawn to the 1992 Army Reserve questionnaire in which the Veteran reported feelings of depression, as well as a March 1996 VA treatment record reflecting the same. 

If the examiner finds that the Veteran's psychiatric disorder did not have its onset during his active military service, he or she must then state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder is caused or aggravated by a service-connected disability, such as duodenitis.  In reaching a conclusion, the examiner is to take into account Dr. B.'s November 2015 letter diagnosing the Veteran with anxiety and linking that anxiety to his service-connected duodenitis symptoms.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of the psychiatric disability prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




